Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-18 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by LEE (Pub. No.: US 2012/0206684).

    PNG
    media_image1.png
    598
    906
    media_image1.png
    Greyscale


a display region (DA, ¶ [0059]-[0067]) comprising a plurality of data lines (171) and a plurality of scan lines (121, note that scan lines are the same as gate lines); 
a non-display region (FA/PA), surrounding the display region and comprising a plurality of first metal lines (FML], FIG. 1 [as shown above]) and a plurality of second metal lines [SML], wherein one end of each first metal line [FML] is connected to one corresponding data line (171), and one end of each second metal line [SML] is connected to one corresponding scan line (121); 
a source drive circuit (500), connected to the other end of each fist metal line and comprising a plurality of sub-source drive circuits (510/520/530); and 
a gate drive circuit (400, [0062]), connected to the other end of each second metal line and comprising a plurality of sub-gate drive circuits (410/420), wherein 
the non-display region comprises a plurality of fan-out regions (FA, FIG. 1), and the fan-out regions are regions constituted by all fist metal lines [FML] connected to each of the sub-source drive circuits (510/520/530) and regions constituted by all second metal lines [SML] connected to each of die sub-gate drive circuits (410/420); and 
barriers (310/311/11/[FR]/[SR]/[TRS]/[FourR]/[FifR]/[SixR]) are disposed between the fan-out regions;

    PNG
    media_image2.png
    652
    1122
    media_image2.png
    Greyscale

wherein the barriers comprise first barriers, the first barriers are disposed between adjacent fan-out regions [FA], and each first barrier comprises a first rim ([FR], FIG. 2 [as shown above]), a second rim [SR], third rims [TRS], and a vertex angle, wherein the first rim and the second rim are parallel to respective edges of the adjacent fan-out regions on both sides of the first barrier, the vertex angle is an intersecting portion of the first rim and the second rim, and the vertex angle is adjacent to the corresponding data lines (171) or scan lines (121), wherein the third rims [TRS] are disposed between the first rim and the second rim, two ends of the third rims are respectively connected to the first rim and the second rim, and the third rims are perpendicular to the data lines or the scan lines; 
wherein during a coating procedure of a polyimide (18, FIGS. 17-21, ¶ [0145]-[0157], note that the alignment layer cover the dams 114 in the dummy area D and the non-display area), when the polyimide impacts the vertex angle [VA] of the first barrier, the polyimide partially splashes and the splashing polyimide is operative to be blocked within a region surrounded by the first rim [FR], the second rim [SR] and the third rims [TRS].
Re claim 2, LEE, FIGS. 1-4 teaches the display panel according to claim 1, wherein a material of the barriers is the same as materials of the first metal lines (178 via 171 as shown in FIG. 4) and second metal lines (128 via 121 as shown in FIG. 3).
Re claim 3, LEE, FIGS. 1-4 teaches the display panel according to claim 1, wherein a material of die barriers is an insulating material (3/112/113), and the barriers abut against edges of adjacent fan-out regions (FA).
Re claim 4, LEE, FIGS. 1-4 teaches the display panel according to claim 2, wherein the barriers are disposed at a same layer as the first metal lines (178 via 171 as shown in FIG. 4) or the second metal lines (128 via 121 as shown in FIG. 3) in adjacent fan-out regions (Vertical via Horizontal of FA region).
Re claim 5, LEE, FIGS. 1-4 teaches the display panel according to claim 4, wherein the first metal lines [SML] and the data lines (171) are disposed at a same layer, the second metal lines [SML] and the scan lines (121) am disposed at a same layer, and the first metal lines [FML] and the second metal lines [SML] are disposed at different layers.
Re claim 6, LEE, FIGS. 1-4 teaches the display panel according to claim 4, wherein the first metal lines [FML] and the second metal lines [SML] are both disposed at a same layer as a higher one of the data lines (171) and the scan lines (121). 
Re claim 9, LEE, FIGS. 1-4 teaches the display panel according to claim 1, wherein each first barrier comprises a plurality of third rims [TRS].

    PNG
    media_image3.png
    684
    1148
    media_image3.png
    Greyscale

Re claim 10, LEE, FIGS. 1-4 teaches the display panel according to claim 9, wherein the third rims [TRS] are disposed in parallel with each other.
Re claim 11, LEE, FIGS. 1-4 teaches the display panel according to claim 4, wherein the barriers comprise second barriers, the second barriers (the A area as shown in FIG. 1) are disposed adjacent to fan-out regions close to four corners of the display region [DA], each second barrier comprises a fourth rim ([FourR], FIG. 1 [as shown above]) and a fifth rim [FifR] the fourth rim (same analysis as the first rim) is parallel to an edge of an adjacent fan-out region [FA], and the fifth rim is parallel to the data lines or the scan lines.
Re claim 12, LEE, FIGS. 1-4 teaches the display panel according to claim 11, wherein each second barrier comprises sixth rims [SixR], the sixth rims are disposed between the fourth rim [FourR] and the fifth rim [FifR], two ends of the six rims are respectively connected to the fourth rim and the fifth rim, and the sixth rims are perpendicular to the fifth rim (because of the square corner);
wherein during a coating procedure of a polyimide (18, FIGS. 17-21, ¶ [0145]-[0157], note that the alignment layer cover the dams 114 in the dummy area D and the non-display area), when the polyimide impacts the vertex angle [VA] of the first barrier, the polyimide partially splashes and the splashing polyimide is operative to be blocked within a region surrounded by the fourth rim [FourR], the fifth rim [FifR] and the sixth rims [SixR].
Re claim 13, LEE, FIGS. 1-4 teaches the display panel according to claim 12, wherein each second barrier comprises a plurality of sixth rims (area A, FIG. 1).
Re claim 14, LEE, FIGS. 1-4 teaches the display panel according to claim 13, wherein any two of the sixth rims are disposed in parallel with each other (A via D area of FIG. 1).
Re claim 15, LEE, FIGS. 1-4 teaches a display panel, comprising: 
a display region (DA), comprising a plurality of data lines (171) and a plurality of scan lines (121); 
a non-display region (FA/PA), surrounding the display region (DA) and comprising a, plurality of first metal lines [FML] and a plurality of second metal lines [SML], wherein one end of each first metal line is connected to one corresponding data line (171), and one end of each second metal line is connected to one corresponding scan line (121); 
a source drive circuit (500), connected to the other end of each first metal line [FML] and comprising a plurality of sub-source drive circuits (510/520/530); and 
a gate drive circuit (400), connected to the other end of each second metal line [SML] and comprising a plurality of sub-gate drive circuits (410/420), wherein 
the non-display region (FA/PA) comprises a plurality of fin-out regions (formed in PA region), and fan-out regions (formed in FA region) are regions constituted by all first metal lines [FML] connected to each of the sub-source drive circuits (510/520/530) and regions constituted by all second metal lines [SML] connected to each of the sub-gate drive circuits (410/420);
barriers are disposed between the fin-out regions (formed in PA region); 
a material of the barriers is the same as materials of the first metal lines [FML] and second metal lines [SML], and the barriers are disposed at a same layer as the first metal lines or second metal lies in adjacent fan-out regions; 
the barriers comprise first barriers (include [SR]/[FR]/[TRS], the first barriers are disposed between adjacent fan-out regions, and each fist barrier comprises a first rim [FR], a second rim [SR] and a vertex angle [VA], wherein the first rim and the second rim are parallel to respective edges of the adjacent fan-out regions on both sides of the first barrier, the vertex angle is an intersecting portion of the fist rim and the second rim, and the vertex angle is adjacent to the corresponding data lines or scan lines; 
each first barrier further comprises third rims [TRS], die third rims are disposed between the first rim and the second rim, two ends of the third rim are respectively connected to the first rim and the second rim, and the third rims are perpendicular to the data lines or the scan lines; and 
wherein the third rims are disposed in parallel [TRS];
wherein during a coating procedure of a polyimide (18, FIGS. 17-21, ¶ [0145]-[0157], note that the alignment layer cover the dams 114 in the dummy area D and the non-display area), when the polyimide impacts the vertex angle [VA] of the first barrier, the polyimide partially splashes and the splashing polyimide is operative to be blocked within a region surrounded by the first rim [FR], the second rim [SR] and the third rims [TRS].
Re claim 16, LEE, FIGS. 1-4 teaches a display device, comprising a display panel, wherein the display panel comprises: 
a display region (DA), comprising a plurality of data lines (171) and a plurality of scan lines (121); 
a non-display region (FA/PA), surrounding the display region and comprising a, plurality of first metal lines and a plurality of second metal lines, wherein one end of each first metal lie is connected to one corresponding data line, and one end of each second metal line is connected to one corresponding scan line; 
a source drive circuit (500), connected to the other end of each first metal line and comprising a plurality of sub-source drive circuits (510/520/530); and 
a gate drive circuit (400), connected to the other end of each second metal line and comprising a plurality of sub-gate drive circuits (410/420), wherein 
the non-display region comprises a plurality of fan-out regions, and the fan-out regions are regions constituted by all first metal lines connected to each of die sub-source dive circuits (510/520/530) and regions constituted by all second metal lines connected to each of the sub-gate drive circuits; and 
barriers are disposed between the fan-out regions [FA];
wherein the barriers comprise first barriers, the first barriers are disposed between adjacent fan-out regions [FA], and each first barrier comprises a first rim ([FR], FIG. 2 [as shown above]), a second rim [SR], third rims [TRS], and a vertex angle, wherein the first rim and the second rim are parallel to respective edges of the adjacent fan-out regions on both sides of the first barrier, the vertex angle is an intersecting portion of the first rim and the second rim, and the vertex angle is adjacent to the corresponding data lines (171) or scan lines (121), wherein the third rims [TRS] are disposed between the first rim and the second rim, two ends of the third rims are respectively connected to the first rim and the second rim, and the third rims are perpendicular to the data lines or the scan lines; 
wherein during a coating procedure of a polyimide (18, FIGS. 17-21, ¶ [0145]-[0157], note that the alignment layer cover the dams 114 in the dummy area D and the non-display area), when the polyimide impacts the vertex angle [VA] of the first barrier, the polyimide partially splashes and the splashing polyimide is operative to be blocked within a region surrounded by the first rim [FR], the second rim [SR] and the third rims [TRS].
Re claim 17, LEE, FIGS. 1-4 teaches the display device according to claim 16, wherein a material of the barriers is the same as materials of the first metal lines [FML] and second metal lines [SML], and the barriers are disposed at a same layer as first metal lines or second metal lines in adjacent fan-out regions.
Re claim 18, LEE teaches the display panel according to claim 1, wherein the region surrounded by the first rim, the second rim, and the third rims is a hollow space (of the dams 114 of the dummy region D, FIG. 21, [0155]).
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive because of: 
wherein the barriers comprise first barriers, the first barriers are disposed between adjacent fan-out regions [FA], and each first barrier comprises a first rim ([FR], FIG. 2 [as shown above]), a second rim [SR], third rims [TRS], and a vertex angle, wherein the first rim and the second rim are parallel to respective edges of the adjacent fan-out regions on both sides of the first barrier, the vertex angle is an intersecting portion of the first rim and the second rim, and the vertex angle is adjacent to the corresponding data lines (171) or scan lines (121), wherein the third rims [TRS] are disposed between the first rim and the second rim, two ends of the third rims are respectively connected to the first rim and the second rim, and the third rims are perpendicular to the data lines or the scan lines; 
wherein during a coating procedure of a polyimide (18, FIGS. 17-21, ¶ [0145]-[0157], note that the alignment layer cover the dams 114 in the dummy area D and the non-display area), when the polyimide impacts the vertex angle [VA] of the first barrier, the polyimide partially splashes and the splashing polyimide is operative to be blocked within a region surrounded by the first rim [FR], the second rim [SR] and the third rims [TRS].
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894